Citation Nr: 1826221	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of head trauma.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of rotator cuff strain of the right shoulder.

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals for rotator cuff strain of the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2008 rating decision of the VA Regional Office (RO) in Houston, Texas.

In July 2017, the Board remanded the claims for additional development. 

The Veteran requested a personal hearing and one was scheduled in April 2017 to which he failed to appear.  Given such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (d).


FINDINGS OF FACT

1.  The Veteran does not have arthritis of multiple joints, or a low back disability, that are related to his service, or that was caused or aggravated by a service-connected disability.  

2.  The Veteran's residuals of head trauma are shown to have been productive of mild impairment of memory, but not symptoms warranting more than a level "1" in any category under DC 8045, or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  The Veteran's service-connected residuals of rotator cuff strain of the right shoulder are shown to have been productive of complaints of pain, with some limitation of motion; his right shoulder disability is not shown to have been productive of ankylosis of the scapulohumeral articulation, limitation of motion to shoulder level, a malunion or recurrent dislocation of the humerus, or a dislocation of or nonunion of the clavicle or scapula.

4.  The Veteran's service-connected residuals of rotator cuff strain of the left shoulder are shown to have been productive of complaints of pain, with some limitation of motion; his left shoulder disability is not shown to have been productive of ankylosis of the scapulohumeral articulation, limitation of motion of to shoulder level, a malunion or recurrent dislocation of the humerus, or a dislocation of or nonunion of the clavicle or scapula.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of multiple joints, and a low back disability, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

2.  The criteria for an initial evaluation in excess of 10 percent for service-connected residuals of head trauma have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 4.130, Diagnostic Code 8045 (2017).  

3.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected residuals of rotator cuff strain of the right shoulder, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2017).

4.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected residuals of rotator cuff strain of the left shoulder, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that service connection is warranted for arthritis of multiple joints, and a low back disability.  It appears that he has asserted that service connection is warranted on both a direct and secondary basis, i.e., as caused or aggravated by his service-connected bilateral shoulder disabilities.  

In September 2015, and September 2017, the Veteran was scheduled for VA examinations.  However, in each case, he failed to report for his examination.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

Service connection is currently in effect for disabilities that include rotator cuff strain of the bilateral shoulders.  The shoulders are therefore not considered to be within the scope of the issue of service connection for arthritis of multiple joints that is currently on appeal.  38 C.F.R. § 4.14 (2017).

The Veteran's service treatment records show the following: in July 1977, he complained of intermittent back pain.  The assessment was probable UTI (urinary tract infection).  In December 1979, he again complained of back pain after being hit with part of a crane, and was noted to have a bruise on his back.  A separation examination report is not of record.  

As for the post-service medical evidence, it includes VA progress notes, which show that in September 2002, the Veteran's X-ray for the lumbar spine was noted to show well-maintained disc heights, with no evidence of fracture, and no significant degenerative changes.  

VA reports, dated in December 2004, note that an X-ray showed degenerative changes with straightening and narrowing of L5-S1, posteriorly.  Other reports that same year note chronic low back pain.  

A VA progress note, dated in January 2011, notes that a right knee X-ray
demonstrated changes of osteoarthritis/degenerative joint disease.  

Multiple VA progress notes, dated beginning in 2012, note a history of minimal DJD (degenerative joint disease) lumbar spine, in 2008.

As an initial matter, the Board finds that the Veteran is not a credible historian.  The Veteran has been noted to have a history that includes cocaine and alcohol abuse, with use of crack cocaine prior to and during the time period on appeal, as recently as June 2017.  See e.g., VA progress notes, dated between 2002 and 2006; June 2017 (reporting a history of using crack cocaine "on and off" for the last ten years).  He has reported a history of being incarcerated on multiple occasions.  See e.g., VA progress note, dated in March 2006; February 2011 VA metal disorders examination report; Veteran's statement in support of claim (VA Form 21-4138), received in October 2010 (stating he was in jail between October 2007 and October 2008).  This evidence of bad character.  In addition, a VA progress note, dated in December 2011, notes over-reporting of symptoms.  The Board therefore finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

A QTC examination report, dated in October 2008, shows that on examination, there was no joint abnormality.  There was no relevant diagnosis.  

The Board finds that the claims must be denied.  With regard to the possibility of service connection on a direct basis, in July 1977, the Veteran was treated for complaints of intermittent back pain, with an assessment of probable urinary tract infection.  In December 1979, he again complained of back pain.  There were no findings or notations to indicate that he had back pathology.  There are no findings or diagnoses to show multiple arthritis of the joints during service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303 (a), (b). 

The earliest post-service medical evidence of arthritis of any relevant body part is dated no earlier than December 2004, which is approximately 23 years after separation from service.  Arthritis of a joint - other than the right knee - is not shown.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  There is no competent opinion of record in support of either of the claims on a direct basis.  Accordingly, the claims must be denied.   

With regard to the possibility of secondary service connection, there is no competent opinion of record in support of the claim on a secondary basis.  Accordingly, service connection is not warranted on this basis.  38 C.F.R. § 3.310.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed conditions.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, his opinion is insufficient to provide the requisite nexus, because determining what the cause of arthritis requires medical training and expertise.  In addition, the Veteran has been found not to be a credible historian.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed conditions due to his service, or a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Ratings

The Veteran asserts that he is entitled to increased initial evaluations for his residuals of head trauma with headaches, and his bilateral shoulder disabilities.

In October 2008, the RO granted service connection for the disabilities on appeal, with each disability assigned a 10 percent evaluation, and an effective date of April 25, 2007.

The Veteran is appealing the original assignment of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C. § 5107 (b).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Residuals of Head Trauma 

With regard to the history of the disability in issue, service medical records show that in in July 1970, the Veteran reported getting hit in his right eye by an unknown person.  The assessment was trauma to right eye and head by assault.  In July 1978, he reported being kicked in the head.  There was no diagnosis.  In September 1978, he reported being kicked in the right temple.  On examination of his head, there was no evidence of trauma.  The assessment was normal examination.  In July 1980, he reported hitting his head on the edge of a wall locker.  The assessment was laceration, left eyebrow.  The Board notes that the Veteran has related his symptoms to a fall off of a fire escape.  In this regard, service treatment records show that he was treated for a two-story fall off of a fire escape in April 1978, in which he landed on his feet, before striking his right shoulder on the ground.  The associated treatment records do not contain findings or notations of a head injury.  Following separation from service, he underwent five treatments for substance abuse between 1991 and 2004.  See 38 C.F.R. § 4.1 (2017).

In October 2008, the RO granted service connection for "head trauma (to include lack of memory, cognitive, emotional and behavioral problems, mood swings, short temper, personality changes, and substance abuse)."  At that time, the RO also denied a claim for service connection for "headaches, residual of head trauma."  The RO's denial of service connection for headaches was not appealed, and is final.  See 38 U.S.C. § 7105(c) (2012).  Thus, the diagnostic code applicable to headaches (38 C.F.R. § 4.124a, Diagnostic Code 8100) is not for application.  

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

The medical evidence dated during the time period in issue includes a QTC examination report, dated in October 2008, which shows the following: the Veteran reported that during service, he fell off of a fire escape and landed on his head on a concrete surface; he had symptoms of a concussion and loss of consciousness between one and 20 minutes.  He denied having any headaches.  He denied weakness or paralysis, but reported numbness in his left hand and leg.  He also complained of fatigue, memory problems (such as losing his train of thought, and slowness), and problems with attention and concentration, to include problems reading and understanding directions.  He complained of vision problems, described as needing glasses.  He complained of ringing in his ears, anxiety, depression, and social isolation, dizziness, trouble sleeping, and erectile dysfunction.  It was noted that he does not experience confusion, taste or smell problems, sensitivity to sound, irritability, general feelings of discomfort and restlessness, speech difficulties, seizures, swallowing difficulties.  He reported that he does not have any functional impairment from his condition.  On examination, both of his hands were dominant, as he could use either of them to write, eat, and comb his hair.  Gait was normal.  He had no difficulty with ambulation.   The muscles had no paralysis, weakness, atrophy, or loss of tone.  The cranial nerves were normal.  Coordination, motor function, and sensory function, were within normal limits.   There was no paralysis.  The autonomic nervous system was within normal limits.  The Veteran was oriented to person, place, and time.  Attention was normal, as indicated by his ability to complete serial 7s and spell the word "world" backwards.  Memory was normal.  He was able to remember dates, names, tasks, and occupation.  A mental examination was normal.  An X-ray of the skull was within normal limits.  The relevant diagnosis was traumatic brain injury (TBI).  The examiner noted a focal injury TBI with a mild severity grade, and that his TBI has stabilized, with no complications such as pain, infections, neurological issues, language problems, endocrine problems, or post-concussion syndrome.    

A VA neurological examination report, dated in February 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examination report shows the following: the Veteran's condition has stabilized.  There is no history of seizures, balance and coordination problems, pain, autonomic dysfunction, numbness, paresthesias or other sensory changes, weakness, or paralysis, mobility problems, malaise, bowel problems, bladder problems hearing loss or vision problems, difficulties with speech or swallowing, decreased taste or smell, or endocrine or nerve dysfunction.  He complained of symptoms that included insomnia, moderate fatigue, mild mood swings, moderate anxiety and depression, with current use of Citalopram with good response, and mild memory impairment (decreased attention, difficulty concentrating.  On examination, all reflexes were normal (2+).  A sensory examination was normal.  Motor strength was 5/5 bilaterally at the ankles, knees, hips, fingers, and elbows.  Muscle tone was normal.  There was no atrophy.  There was no autonomic nervous system impairment.  There were no gait abnormalities.  The Veteran scored 29/30 on a MMSE (mini-mental state examination).  He complained of mild memory loss, without objective evidence on testing.  Judgment was normal.  Social interaction was routinely appropriate.  He was always oriented to person, place, time, and situation.  Motor activity, and visual spatial orientation, was normal.  Subjective symptoms did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  There were one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them.  He was able to communicate by spoken and written language, and to comprehend spoken and written language.  Consciousness was normal.  A September 2010 skull CT (computerized tomography scan) was noted to be unremarkable.  The Veteran was noted to have been unemployed for the past five years, but not retired.  The relevant diagnosis was mild memory difficulty at least as likely as not related to prior head injuries.  The Veteran has to use adaptive strategies in order to function optimally.  

A VA mental disorders examination report, dated in February 2011, shows the following: the Veteran's electronic medical records had been reviewed.  The Veteran reported that he had never been married.  He lives with his girlfriend of ten years, and characterized their relationship as good (a "9" out of 10).  He has no children.  He was currently unemployed, and has been unemployed since 2008; he quit working due to an arrest.  He denied that he is not able to work, and said that he wants to work.  He spends his days doing such things as volunteering at VA, going to the library, working out, reading, and going to alcoholics anonymous meetings.  He complained of symptoms that included difficulties with forgetfulness and memory loss.  He has been off of medication for control of his psychiatric symptoms for several months.  He is "stressed out" and anxious about money, and his girlfriend's health, with impacts on his sleep, concentration, and interests.  He denied suicidal or homicidal ideation, audio or visual hallucinations, or feelings of hopelessness.  Current psychotropics include Citalopram and trazadone.  He sleeps six to seven hours a night.  Mood is "pretty good" as long as he takes his medication.  Concentration is variable.  He denied a history of suicide attempts.  No symptoms of generalized anxiety, posttraumatic stress disorder, panic, psychosis, or obsessive-compulsive disorder, were reported.  

On examination, he was appropriately groomed and casually dressed.  Gait was unremarkable.  Manner was cooperative and friendly.  Speech was unremarkable.  Thought processes were logical and goal-directed.  There was no evidence of hallucinations or delusions.  Mood was euthymic.  He denied homicidal or suicidal ideation, plan or intent.  He was oriented to person, place, date, and situation.  With regard to concentration, he completed a serial 7s task with two errors.  He was able to spell a five-letter word backwards and forwards.  Judgment and insight were adequate.  The Axis I diagnoses were alcohol dependence, in partial remission (currently drinking one to two beers a week), cannabis dependence in partial remission (he smokes up to one time per month), cocaine dependence, in sustained full remission, and depressive disorder NOS (not otherwise specified) vs. substance-induced mood disorder, in remission with medications.  

Overall, VA progress notes show multiple treatments for psychiatric symptoms, with use of medications that included citalopram and trazodone.  In August 2007, he was referred to a VA HCHV (Health Care for Homeless Veterans) program.  He reported a three-year history of employment as a welder.  At that time, he denied psychotic symptoms, panic attacks, cognitive symptoms, suicidal or homicidal ideation.  Speech was unremarkable.  Thoughts were goal directed.  There was no evidence of psychosis.  Intellectual functioning was grossly intact.  Insight was good, and judgment was grossly intact.  See also VA progress notes, dated in February 2008. December 2009, January 2010, and July, October and December of 2013 (containing similar findings).  Other relevant notations include notations in an Apri 2008 report, which contains diagnoses of depressive disorder NOS, as well as alcohol dependence, cocaine dependence, and cannabis dependence, all characterized as "in early remission."  A December 2011 report shows that the Veteran endorsed virtually all symptoms about which he was asked, to include depressive, cognitive, and anxiety symptoms.  However, the report notes, "It appeared to this writer that much of his over-reporting may be an attempt to impress upon staff how seriously upset he is.  Driving much of this dysphoria seems to be his inability to attain, and maintain sobriety, with 15 previous attempts."  A July 2013 report notes that he presented for a medical clearance to enter SUDS (substance use disorder) program for crack and alcohol abuse.  A May 2014 report notes that he was discharged from the VASH (Veterans Administration Supported Housing) and CWT (compensated work therapy) programs due to being lost from contact, and ceasing participation.  

The Board finds the criteria for a rating in excess of 10 percent have not been met. 
Upon consideration of the ten facets discussed for evaluation of cognitive impairment and other residuals of TBI not otherwise classified, none warrant assignment of more than "1" level of impairment.  The evidence indicates that the Veteran has normal social interaction, orientation, motor activity (with no evidence of apraxia), communication, and consciousness.  There is no evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  There is also no basis to find that the Veteran has physical (including neurological) dysfunction warranting an increased evaluation.  In summary, the evidence is insufficient to show that the required symptoms for an initial evaluation in excess of 10 percent are present in both degree and frequency.  Therefore, an initial evaluation in excess of 10 percent under 38 C.F.R. § 4.124a, DC 8045 is not warranted. 

The Board has considered with an initial evaluation in excess of 10 percent is warranted under 38 C.F.R. § 4.130, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (directing that emotional and behavioral dysfunction be evaluated under 38 C.F.R. § 4.130 ).

Under the general rating formula, a 30 percent rating is assigned for major depressive disorder, when a psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.  

Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the DSM-5 (Diagnostic and Statistical Manual of Mental Disorders) with regard to all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5 because the DSM-IV had been rendered outdated upon the publication of the DSM-5 in May 2013.  Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  

As this appeal was certified to the Board after the effective date for this change (i.e., in December 2016), DSM-5 is applicable to this claim.  See 70 Fed. Reg. 45,093-94 (Aug. 4, 2014).  As such, the use of global assessment of functioning scores is inappropriate.  Golden v. Shulkin, No. 16-1208 (Feb. 23, 2018).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board finds that an initial evaluation in excess of 10 percent is not warranted under the general rating formula.  The medical evidence clearly indicates that the Veteran has no more than a mild disorder.  The Veteran has reported that he participates in a number of activities, to include volunteer work, and going to the gym. Overall, he has had periods of difficulties with substance abuse.  However, the findings overwhelmingly tend to show that his speech, thought content, and thought processes, are shown to have no more than mild deficits.  There is no evidence to show such symptoms as suicidal or homicidal thoughts, audio or visual hallucinations, or a psychosis.  He has been found to be alert and oriented.  Judgement and insight are shown to have been adequate to good.  Although the Veteran was not employed during part of the appeal period, he reported that this was at least in part due to a jail sentence, and that he is both able to work and wants to work.  With regard to substance abuse, the February 2011 VA examination report shows that the Veteran's substance abuse was characterized as in sustained full remission (cocaine dependence), and in partial remission (as to alcohol and cannabis use) with use noted to be "infrequent and/or limited."  His depressive disorder/substance-induced mood disorder was also characterized as "in remission with medication."  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a 30 percent evaluation under the general rating formula.  See 38 C.F.R. § 4.7; Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013) (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).

Bilateral Shoulders

The Veteran asserts that he is entitled to initial evaluations in excess of 10 percent for his service-connected residuals for rotator cuff strain of the right shoulder, and residuals of rotator cuff strain of the left shoulder.  

As for the history of the disabilities in issue, the Veteran's service treatment records show that in 1978, he sustained a midshaft fracture of his right collar bone.  An October 1978 report notes that there was good callus formation, and a November 1978 report notes that it was well-healed.  A December 1978 X-ray report notes a healing clavicle fracture.  See 38 C.F.R. § 4.1.

The Board must determine whether an initial evaluation in excess of 10 percent is warranted under any applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, the following diagnostic codes are relevant: 

Under 5024, tenosynovitis is to be rated on limitation of motion of affected part as degenerative arthritis. 

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under DC 5200, where there is favorable ankylosis of the scapulohumeral articulation, with abduction to 60 degrees, can reach mouth and head, a 20 percent evaluation is warranted for the minor upper extremity, and a 30 percent evaluation is warranted for the major upper extremity.  

Under DC 5201, for both a dominant and a non-dominant arm, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level; where there is limitation of motion midway between the side and shoulder level, a 20 percent evaluation is warranted for the non-dominant arm, and a 30 percent evaluation is warranted for the dominant arm, where there is a limitation of motion midway between the side and shoulder level.  

Under DC 5202, humerus, other impairment of, malunion of, with moderate deformity, warrants a 20 percent evaluation (major and minor shoulder); malunion of the humerus with marked deformity, is evaluated as 30 percent disabling (major shoulder) and 20 percent disabling (minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are evaluated as 30 percent disabling (major shoulder), and as 20 percent disabling (minor shoulder).

Under DC 5203, a 20 percent evaluation is warranted for clavicle or scapula, impairment of, dislocation of, or nonunion of, with loose movement, for both the major arm, and the minor arm.

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71 (2017).  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and that normal internal rotation is from 0 to 90 degrees.
 
In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

The Board notes that the medical evidence shows that the Veteran is ambidextrous.  See e.g., QTC examination report, dated in October 2008 (noting that "both hands are dominant").

A QTC examination report, dated in October 2008, shows that the Veteran's right shoulder had flexion to 150 degrees, with pain at 150 degrees, and abduction to 165 degrees, with pain at 165 degrees.  External rotation, and internal rotation, were to 90 degrees.  The Veteran's left shoulder had flexion to 160 degrees, with pain at 160 degrees, and abduction to 155 degrees, with pain at 155 degrees.  External rotation, and internal rotation, were to 90 degrees.  

A VA examination report, dated in February 2011, shows that the bilateral shoulders had flexion and abduction to 180 degrees.  

The Board finds that the criteria for an initial evaluation in excess of 10 percent under DC 5200 and DC 5201 have not been met for either shoulder.  The evidence is insufficient to show that the Veteran's right shoulder, or left shoulder, is productive of ankylosis of scapulohumeral articulation, that abduction of the right shoulder, or left shoulder, is limited to 60 degrees, or that range of motion either the right or left shoulder is functionally limited to shoulder level or less.  Even when pain is taken into account, the limitations caused thereby do not equate to restricted motion that would warrant a higher schedular rating.  Powell.  Essentially, the Veteran, on range of motion testing, demonstrated range of motion without pain well beyond shoulder level with both arms.  While the Veteran may experience flare-ups of shoulder pain from time to time, it is not shown to be so pervasive as to find that the use of either shoulder is effectively limited to shoulder level.

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the criteria for an initial evaluation in excess of 10 percent under DC 5200 and 5201 have therefore not been met for the right shoulder, or the left shoulder. 

In addition, there is no evidence to show a malunion, or recurrent dislocation, of the humerus, or a dislocation of, or nonunion of, the clavicle or scapula.  The October 2008 QTC examination report and the February 2011 VA examination report both note that there is no subluxation and/or instability.  The criteria for an initial evaluation in excess of 10 percent under DCs 5202 and 5203 are therefore not met for the right shoulder, or the left shoulder.

Finally, the Board has also considered the functional impairment which can be attributed to pain and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998).

Here, even considering the findings as to the onset of pain, the criteria for an initial evaluation in excess of 10 percent are not shown to have been met under DCs 5200 and 5201. See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered to be limited motion, even though a range of motion may be possible beyond the point when pain sets in), and the Board finds that an initial evaluation in excess of 10 percent is not warranted on the basis of additional functional loss due to pain and weakness.  The October 2008 QTC examination report notes complaints of weakness, stiffness, swelling, giving way, lack of endurance, locking, and pain twice a week that lasted one day.  However, he reported that he did not have any functional impairment.  On examination, there were no signs of weakness, edema, effusion, or guarding of movement.  Joint function was limited by pain, but not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use, nor was there additional limitation in the range of motion, bilaterally.  X-rays were within normal limits, bilaterally.  He had decreased lifting ability.  The February 2011 VA examination report notes that repetitive motion of the shoulders in all ranges of motion produced no indication of pain, weakness, or fatigue.  X-rays of the shoulders were normal, bilaterally.  In summary, when the ranges of motion in the Veteran's right shoulder, and left shoulder, are considered together with the evidence (or lack thereof) of such symptoms as weakness, laxity, incoordination, atrophy, or other impairment, the Board finds that the record does not show that the Veteran's functional loss due to his service-connected right shoulder disability, or his left shoulder disability, impairs him to such a degree that he has the equivalent of the criteria as required for an initial evaluation in excess of 10 percent.

Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased initial evaluations.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Claimants are generally considered to be competent to report their psychiatric symptoms, as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant initial increased evaluations.  However, the Board has determined that the Veteran is not a credible historian.  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.  

In deciding the Veteran's initial increased evaluation claims, the Board has considered the determinations in Fenderson and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disabilities in issue, such that increased evaluations are warranted. 

In reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations.  

In July 2017, the Board remanded this claim.  The Board directed that the Veteran be scheduled an examinations of his low back, and his service-connected residuals of head trauma, and residuals of rotator cuff strain of the right and left shoulders.  In September 2017, this was done.  However, the Veteran failed to report for his examinations.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (noting that the duty to assist is not a one-way street).

Based on the foregoing, the Board finds that VA has met all duties to the Veteran.  If there was any defect in VA's actions to meet its duties to the Veteran, such defect could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a low back disability, and arthritis of multiple joints, is denied.

An initial evaluation in excess of 10 percent for service-connected residuals of head trauma is denied.

An initial evaluation in excess of 10 percent for service-connected for service-connected residuals of rotator cuff strain of the right shoulder is denied.

An initial evaluation in excess of 10 percent for service-connected for service-connected residuals of rotator cuff strain of the left shoulder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


